PER CURIAM:
This claim against the Department of Corrections was submitted for decision upon the pleadings. The claimant seeks payment for medical services furnished to the respondent, West Virginia Prison for Women, in the amount of $815.00.
The respondent admits the validity and amount of the claim, but further alleges that sufficient funds were not available at the close of the fiscal year in question from which the obligation could have been paid.
While we feel that this claim should, in equity and good conscience, be paid, we further believe that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.